Citation Nr: 1536393	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-32 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for a bronchial disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to May 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

When these claims were before the Board in February 2012, they were remanded for further development.  

When this case was most recently before the Board in December 2012, the Board remanded the issue of entitlement to a total rating based on unemployability due to service-connected disabilities for further development.  While the case was in remand status, that issue was resolved by a May 2013 Decision Review Officer decision granting the benefit sought.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Bronchial Disability

On a VA respiratory examination in February 2012, the examiner noted that the Veteran had diagnoses of asthma, bronchitis, and sinusitis.  The Veteran reported that he began to have a breathing condition with shortness of breath soon after basic training while at the Robbins Air Force Base (AFB), and that this was accompanied by sinus drainage down the chest.  He reported going to sick call on several occasions, being placed on light duty with several days off, and being treated with Sudafed, cough syrups, and antibiotics.  The Veteran attributed this to working in a warehouse with a lot of dust.  However, the Veteran also reported smoking one-half a pack of cigarettes per day since he was 19.  

At the examination, the Veteran reported a history of civilian work at a university as a printing/graphic artist from 1994 to 2003, and working in grocery retail from 2001 to 2003, followed by being unemployed due to helping his father-in-law and due to back/neck disability.  

The VA examiner noted that in service the Veteran had been "treated for tonsillitis, sinuses, allergic rhinitis, viral syndrome, pharyngitis on numerous occasions," as reflected in the Veteran's service treatment records.  However, the examiner found no corroboration of the Veteran having had asthma in service.  Chest X-rays from February 2012 revealed "minimal chronic bronchitis and COPD."  Based on February 2012 pulmonary function tests, the examiner assessed "CODP/bronchitis secondary to tobacco use." The examiner stated that "a diagnosis of asthma could not be established." 

The examiner noted that the Veteran had been diagnosed with asthma and that he reported having had asthma attacks less frequently than monthly in the past 12 months.  He was noted to use daily systemic high-dose corticosteroids or immunosuppressive medications as well as daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  The Veteran additionally reported having to use antibiotics prescribed for his respiratory condition five to six times per year.  However, the examiner concluded based on review of the Veteran's past service records as well as pulmonary function tests both that asthma in service could not be corroborated and that a current diagnosis of asthma could not be established.  

The examiner assessed that the Veteran's bronchitis due to tobacco use was predominantly responsible for his functional limitations.  However, the examiner did not address the question of causation or aggravation of the bronchitis by his active service or service-connected sinusitis or rhinitis.  

An additional examination is required to address these questions.  The examiner should also be asked to address whether the Veteran has asthma which did not present on the prior examination in February 2012 or the associated pulmonary function test because of active medication management.  

Cervical Spine Disability

Service records show that the Veteran was treated on numerous occasions for low back pain and muscle spasm and re-injury associated with lifting objects.  However, these records show no evidence of a disorder of the cervical spine.  

On a VA spine examination in February 2012, the Veteran reported that his cervical disability began in 1973-1974 when he was "helping to unload a box car on the train track."  He explained that he had reported a lower back problem and was treated for it, but had not reported an injury or difficulty with the cervical spine.  He explained that he had been assigned to a "desk job" based on the low back condition.  The Veteran further reported that his neck problem persisted up to his having neck surgery at the Birmingham VA Medical Center (VAMC) in 2006, which was followed by lumbar surgery in 2008.  X-rays were noted to show cervical stenosis, status post laminoplasty on the left at each level from C3 through C6.  Multilevel degenerative disc disease was also noted.  

The examiner indicated (by checking a box on the examination form), "The claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  For a supporting rationale, the examiner merely stated, "C-file reviewed."  The examiner also noted service treatment records in June 1974, August 1975, and November 1975, for a low back condition.  

Due to the absence of a rationale for the VA physician's opinion, the Appeals Management Center (AMC ) obtained an opinion from another physician in April 2013.  Following review of the records, the physician opined that it was not at least as likely as not that the Veteran's cervical spine disability was incurred in or caused by service, or was caused or aggravated by his service-connected lumbar spine disability.  To support the opinion that the cervical disability was not directly incurred in or caused by service, the physician noted significant documentation of treatment for low back disability in service, including evaluations, X-rays, and treatment by multiple modalities including physical therapy, but no record of any complaint or evaluation for issues related to the cervical spine in service.  The examiner provided a rationale on secondary causation, that there was, "no scientifically based medical literature that supports lumbosacral degenerative disc disease or degenerative joint disease causing or aggravating cervical spine disease."  The examiner added that degenerative joint disease and degenerative disc disease were associated with "the aging process" and, "occupational and lifestyle activity choices that impact the entire spine."

The Board finds the rationale provided by the February 2012 examiner of "C-file reviewed" to be entirely inadequate, because it provides no explanation for the opinion provided.  The Board accordingly rejects the February 2012 examiner's opinion as non-probative, based on an inadequate factual premise.  

In contrast, the VA opinions provided in April 2013 include supporting rationale.  However, the Board in its February 2012 remand specifically stated that a medical opinion that references the evidence of record, including the March 2007 opinion by a VA treating psychologist, was required.  In that opinion, the psychologist stated that it is well documented in medical literature that an injury to the lumbar area of the spine can and often does lead to defects in the cervical spine.  The psychologist reasoned that when a person uses a cane for mobility, the cane takes pressure off the low back but often places pressure on the cervical area due to leaning on the cane.  The Board notes that reports of VA examinations show that the Veteran uses a cane and has an antalgic gait.  

Because the author of the April 2013 opinions did not include a discussion of the March 2007 opinion, an additional opinion supported by adequate rationale and discussion must be obtained.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including records. 

2.  Thereafter, the RO or AMC should arrange for the Veteran to undergo an examination by a physician with sufficient expertise to determine the nature and etiology of any bronchial disability present during the pendency of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should:

State whether the Veteran has had bronchial asthma at any time during the period of the claim.  The examiner should consider the February 2012 VA examiner's opinion that a diagnosis of asthma could not be established based on pulmonary function test results.  The examiner should also consider past treatment records reflecting prescribed treatment for assessed bronchial asthma.  The examiner should address whether reported daily systemic high-dose corticosteroids or immunosuppressive medications as well as daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication, and antibiotic treatment multiple times per year, may be impacting any asthma presentation on pulmonary function tests.  

For each bronchial disorder present at any time during the period of the claim, the examiner should provide an opinion as to whether it is it is at least as likely as not (50 percent or better probability) that the disorder developed in service, is otherwise related to the Veteran's active service, was caused by service-connected disability, or was permanently worsened by service-connected disability.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinions, he or she should explain why.  

3.  When all indicated record development has been completed, the RO or the AMC should obtain a supplemental opinion from the physician who provided the April 2013 opinions concerning the etiology of the Veteran's cervical spine disability.  All pertinent evidence of record must be made available to and reviewed by the physician.  

The physician should address medical literature or treatise evidence to the extent necessary to support conclusions for or against any causation or aggravation of the Veteran's cervical spine disability by his service-connected lumbar spine disability.  The physician should also address any impact on the Veteran's cervical spine disability of any antalgic gait, use of a cane, or any other supportive or assistive devices for the Veteran's lumbar spine disability.  

The physician must explicitly discuss the March 2007 opinion by a treating VA psychologist, who asserted that it is well documented in medical literature that an injury to the lumbar area of the spine can and often does lead to defects in the cervical spine.  The psychologist reasoned that when a person uses a cane for mobility, the cane takes pressure off the low back but often places pressure on the cervical area due to leaning on the cane.  

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  

If the physician who provided the April 2013 opinions is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise.  The physician should be requested to state an opinion with respect to each cervical spine disorder present during the period of the claim as to whether it is it is at least as likely as not (50 percent or better probability) that the disorder developed in service, is otherwise related to the Veteran's active service, was caused by service-connected disability, or was permanently worsened by service-connected disability.

The rationale for all opinions expressed must also be provided, to include the information discussed above if the physician is of the opinion that the cervical spine disability was not caused or permanently worsened by the service-connected low back disability.  If the physician is unable to provide any required opinion, he or she should explain why.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




